DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 05/20/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to because: the texts in Fig. 31, step 3102, Fig. 32, step 3202, Fig. 33, step 3302, Fig. 34, step 3402, Fig. 35, step 3502 and Fig. 36, step 3602 are too long. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see MPEP § 608.02, 37 C.F.R. 1.84). 


Claim Objections
5.	Claims 1, 6, 9, 11, 19, and 20 are objected to because of the following informalities:   
The limitation “the first precision is different form the second precision” used in claims 1, 19, and 20 should apparently be ----- the first precision is different from the second precision --------.
The limitation “the threshold number of samples is 16” used in claim 11 unclear.
 The limitation “conditions” used in claims 6 and 9 is unclear and indefinite what the conditions are referred to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Chuang et al. (US2019/0082191A1) (hereinafter Chuang) (cited by IDS) in view of Chen et al. (US 2018/0359483A1) (hereinafter Chen).
	Regarding claim 1, Chuang discloses a method of video processing (e.g. see abstract); comprising: 	
	determining, for a conversion between a current video unit of a video and a bitstream of the video, multiple motion vector differences (MVDs) (e.g. see paragraphs 0009, 0058, 0059: motion vector difference (MVD)) coded with different precisions in an affine mode (e.g. see paragraphs 0010, 0035, 0037: affine-coded block; paragraphs 0034, 0050: difference precisions; also see paragraphs 0058-0060), 
(e.g. see paragraphs 0006-0008: control points; Figs. 1A-1B; paragraphs 0015, 0016, 0018: two control points; paragraphs 0060-0063) and 
	performing the conversion based on the determining (e.g. see Figs. 9-10, paragraphs 0063, 0064). 
	Chuang does not explicitly disclose wherein the multiple MVDs includes a first MVD with a first precision and a second MVD with a second precision, the first precision is different form the second precision.
	However, Chen discloses wherein the multiple MVDs includes a first MVD with a first precision and a second MVD with a second precision, the first precision is different form the second precision (e.g. see paragraphs 0170, 0171, 0230: MVDs with different precisions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chuang to add the teachings of Chen as above, in order to improve motion vector prediction and video compression efficiency (see paragraph 0055: Chen).
	Regarding claim 2, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein a 4-parameter affine model used in the affine video coding mode, further comprising: if the second MVD is predicted from the (e.g. see Figs. 1A, 1B, paragraphs 0013-0015, 0018: four-parameter or six-parameter affine motion model; Figs. 4A-4B, paragraphs 0040, 0041, 0043; also see paragraphs 0049, 0053, 0057). 
	Regarding claim 3, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the first MVD is a MVD of a top left control point in the current video unit and the second MVD is a MVD of a top right control point in the current video unit (e.g. see paragraphs 0010, 0034, 0035: a top-right and top-left control points; also see paragraphs 0045, 0046). 
	Regarding claim 4, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein a 6-parameter affine model used in the affine video coding mode, and wherein a third MVD has a third precision, further comprising: if the second MVD and/or the third MVD is predicted from the first MVD, then the second precision and/or the third precision is greater than the first precision (e.g. see Figs. 1A, 1B, paragraphs 0013-0015, 0018: four-parameter or six-parameter affine motion model; Figs. 4A-4B, paragraphs 0040, 0041, 0043; also see paragraphs 0049, 0053, 0057). 
	Regarding claim 5, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0010, 0016, 0035: MVD of a top-right and left-bottom control points; also see Figs. 2-4B, paragraphs 0046). 
	Regarding claim 6, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses further comprising: selectively enabling or disabling signaling, based on one or more conditions, an indication of usage of the different precisions of the multiple MVDs in the coded representation of the current video unit (e.g. see paragraphs 0058, 0059, 0061: enabling or disabling of signaling or flag). 
	Regarding claim 7, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the first precision and/or the second precision is signaled in the bitstream of the video (e.g. see paragraphs 0009, 0034, 0050: difference precisions and an MVP index for the candidate MVP pair list is signaled in a video bitstream and motion vector differences (MVDs) of the two control points are coded in the video bitstream; also see paragraphs 0058-0060: An AMVR flag (indicating the usage of different precisions) is signaled for each block (i.e. CU) coded in affine Inter mode (i.e. signaled conditionally depending on the coding mode).
	Regarding claim 8, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the indication of usage is signaled implicitly or explicitly in one or more of the following: a coding tree unit (CTU), a coding unit (CU), a group of CTU rows, or a group of CU rows (e.g. see paragraphs 0015, 0035, 0038: CTU, CU; also see paragraphs 0044, 0055). 
	Chuang does not explicitly disclose a sequence parameter set (SPS), a sequence header, a video parameter set (VPS), a picture parameter set (PSP), a slice header, a picture header.
	 However, Chen discloses a sequence parameter set (SPS), a sequence header, a video parameter set (VPS), a picture parameter set (PSP), a slice header, a picture header (e.g. see paragraphs 0103, 0115, 0214).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chuang to add the teachings of Chen as above, in order to improve motion vector prediction and video compression efficiency (see paragraph 0055: Chen).
	Regarding claim 9, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0011, 0019, 0035: block size; paragraphs 0037, 0045: temporal buffer/layer). 
	Regarding claim 10, Chuang and Chen disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the indication of usage is selectively disabled when a size of the current video unit is less than a threshold number of samples (e.g. see paragraphs 0058, 0061: disabling affine coded blocks). 
	Regarding claim 11, Chuang and Chen disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the threshold number of samples is 16 (e.g. see paragraphs 0009, 0034, 0037). 
	Regarding claim 12, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein a first motion information for motion compensation is derived at a first block size, and a second motion information for (e.g. see paragraphs 0009, 0037, 0049: different block size) . 
	Regarding claim 13 Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the conversion includes encoding the current video unit into the bitstream (e.g. see abstract, paragraphs 0011, 0019, 0035: video encoding and decoding; Figs. 9-10). 
	Regarding claim 14, Chuang and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the conversion includes decoding the current video unit from the bitstream (e.g. see abstract, paragraphs 0011, 0019, 0035: video encoding and decoding; Figs. 9-10). 
	Regarding claim 15, Chuang and Chen disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the first block size is M1.times.N1 and the second block size is M2.times.N2, M1, M2, N1 and N2 being positive integers, M1 being unequal to M2, and N1 being unequal to N2 (e.g. see paragraphs 0010, 0049, 0051: block sizes MxM, NxN; also see paragraphs 0011, 0015, 0019). 
	Regarding claim 16, Chuang and Chen disclose all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0010, 0049, 0051: block sizes MxM, NxN; also see paragraphs 0011, 0015, 0019; also see paragraphs 0009, 0037: different block size). 
	Regarding claim 17, Chuang and Chen disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the current video unit includes a sub-block of a first type and/or a sub-block of a second type, and the sub-block of the first type is located in an innermost region of the current video unit and has no common boundary with the current video unit, and the sub-block of the second type shares a boundary in common with the current video unit (e.g. see paragraphs 0010, 0049, 0051: block sizes MxM, NxN; also see paragraphs 0011, 0015, 0019; also see paragraphs 0009, 0037: different block size). 
	Regarding claim 18, Chuang and Chen disclose all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Chuang discloses wherein the first block size is M1.times.N1, and the second block size is M2.times.N2 or M3.times.N3 respectively based on whether the sub-block of the first type or the sub-block of the second type is processed (e.g. see paragraphs 0010, 0049, 0051: block sizes MxM, NxN; also see paragraphs 0011, 0015, 0019; also see paragraphs 0009, 0037: different block size), wherein M1, M2, M3, N1, N2 and N3 are positive integers (e.g. see paragraphs 0038, 0058, 0059). 
Regarding claim 19, this claim is an apparatus claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Chuang discloses a processor and a non-transitory memory (see paragraph 0066; Figs. 9-10).
	Regarding claim 20, this claim is a non-transitory computer-readable recording medium claim of a method version as applied to claim 1 above, wherein the non-transitory computer-readable recording medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Chuang discloses a processor and a non-transitory memory (see paragraph 0066; Figs. 9-10).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486